Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,781,172. Although the claims at issue are not identical, they are not patentably distinct from each other because.
For claims 21, 33, and 40; U.S. Patent No. 9,781,172 discloses:  A system for providing high speed Internet access and media entertainment at a hospitality establishment, the system comprising: one or more computer servers coupled to and controlling access between a guest network at the hospitality establishment, a media device network at the hospitality establishment, and an external network being the Internet; and a plurality of media devices on the media device network, each of the media devices for providing media functions within respective ones of a plurality of guest rooms of the hospitality establishment; wherein the one or more computer servers are configured to: prior to a guest device on the guest network being logged in at a login portal, block the guest device on the guest network from communicating with one or more websites on the external network and further block the guest device on the guest network from utilizing a network-based media sharing protocol with the media devices on the media device network; provide the login portal and receive one or more communications from the guest device over the guest network during a login process, the communications including one or more personal details of a user; query a property management system (PMS) of the hospitality establishment to confirm the personal details match a registered guest of a particular guest room of the hospitality establishment; in response to confirming that the personal details match the registered guest of the particular guest room of the hospitality establishment, update a login database in a storage device to store a record that the guest device is logged in and allow the guest device on the guest network to access the websites on the external network; and further in response to confirming that the personal details match the registered guest of the particular guest room of the hospitality establishment, query an in-room device table in the storage device to select a subset of the media devices of the hospitality establishment, the subset being one or more of the media devices that are associated with the particular guest room and the subset including at least one of the media devices but not all of the media devices, and allow the guest device on the guest network to utilize the network-based media sharing protocol to initiate media streaming playback only on the subset of the media devices on the media device network (claims 1-7:  A media proxy comprising: a storage device storing a plurality of software instructions and a set of proxy rules; a network interface coupled to a computer network; and one or more processors coupled to the storage device and the network interface; wherein, by the one or more processors executing the software instructions loaded from the storage device, the one or more processors are operable to cause the media proxy at least to: update the set of proxy rules to associate an identifier of a guest device with a subset of a plurality of media devices in response to a first event occurrence; wherein the guest device is operable by a guest of a hospitality establishment; the media devices are audio-visual entertainment devices located within guest rooms of the hospitality establishment, are streaming destinations capable of playing media content initiated by the guest device utilizing a network based media sharing protocol, and are isolated from the guest device such that the media devices are not directly accessible over the computer network by the guest device; the subset of the media devices represents one or more of the media devices for which media sharing is to be enabled for the guest device; and the subset of the media devices includes at least one of the media devices but not all of the media devices; receive from the guest device via the computer network a query for available media devices supporting the network based media sharing protocol; send via the computer network a reply announcing availability of the media proxy as a streaming destination supporting the network-based media sharing protocol at a network address of the media proxy on the computer network; receive from the guest device at the network address of the media proxy an incoming request to initiate media streaming playback utilizing the network-based media sharing protocol; perform at least one transparent proxy operation between the guest device and a selected one of the subset of the media devices determined to be associated with the identifier of the guest device according to the set of proxy rules thereby enabling the guest device to initiate media streaming playback on the selected one of the subset of the media devices according to the network-based media sharing protocol; and send an input port selection command to a display device located in a guest room of the hospitality establishment, the input port selection command causing the display device to switch to a first input port and begin playing media initiated for playback on the selected one of the subset of the media devices, the media initiated for playback on the selected one of the subset of the media devices being received by the display device on the first input port… wherein the first event occurrence corresponds to a login portal of the hospitality establishment receiving information from the guest device over the computer network… the information received from the guest device at the login portal identifies the guest of the hospitality establishment; and the media proxy looks up the registered room associated with the guest according to the information received from the property management system… wherein the guest device initiates playback on the selected one of the subset of the media devices of remote media content streamed from a remote device over the Internet).

Claims 1-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,137,281. Although the claims at issue are not identical, they are not patentably distinct from each other because.
For claims 21, 33, and 40; U.S. Patent No. 9,137,281 discloses:  A system for providing high speed Internet access and media entertainment at a hospitality establishment, the system comprising: one or more computer servers coupled to and controlling access between a guest network at the hospitality establishment, a media device network at the hospitality establishment, and an external network being the Internet; and a plurality of media devices on the media device network, each of the media devices for providing media functions within respective ones of a plurality of guest rooms of the hospitality establishment; wherein the one or more computer servers are configured to: prior to a guest device on the guest network being logged in at a login portal, block the guest device on the guest network from communicating with one or more websites on the external network and further block the guest device on the guest network from utilizing a network-based media sharing protocol with the media devices on the media device network; provide the login portal and receive one or more communications from the guest device over the guest network during a login process, the communications including one or more personal details of a user; query a property management system (PMS) of the hospitality establishment to confirm the personal details match a registered guest of a particular guest room of the hospitality establishment; in response to confirming that the personal details match the registered guest of the particular guest room of the hospitality establishment, update a login database in a storage device to store a record that the guest device is logged in and allow the guest device on the guest network to access the websites on the external network; and further in response to confirming that the personal details match the registered guest of the particular guest room of the hospitality establishment, query an in-room device table in the storage device to select a subset of the media devices of the hospitality establishment, the subset being one or more of the media devices that are associated with the particular guest room and the subset including at least one of the media devices but not all of the media devices, and allow the guest device on the guest network to utilize the network-based media sharing protocol to initiate media streaming playback only on the subset of the media devices on the media device network (claims 12-22:  allowing a guest device supporting a network-based media sharing protocol to be coupled to a computer network; wherein the computer network is a local area network installed at a hospitality establishment, the hospitality establishment is a lodging establishment, and the guest device is operated by a guest of the hospitality establishment; by default preventing the guest device from utilizing the network-based media sharing protocol to share media content with a plurality of media devices coupled to the computer network and located in a plurality of guest rooms of the hospitality establishment, wherein the media devices are audio-visual (AV) entertainment devices providing media functions within the guest rooms to guests of the hospitality establishment; selecting a subset of the media devices for which media sharing is to be enabled for the guest device, the subset including at least one of the media devices but not all of the media devices, the subset of the media devices for which media sharing is to be enabled for the guest device being located in a specific guest room of the hospitality establishment; and dynamically reconfiguring one or more components of the computer network in response to an event occurrence to enable the guest device to utilize the network-based media sharing protocol to share media over the computer network with only the subset of the media devices; wherein at least one of the components is a media proxy that supports the network-based media sharing protocol, and the method further comprises: blocking multicast announcements from the media devices from reaching the quest device; periodically multicasting an announcement according to the network-based media sharing protocol that indicates the media proxy is available on the computer network; allowing the quest device to receive the announcement indicating the media proxy is available on the computer network; allowing the guest device to discover and share media with the media proxy utilizing the network-based media sharing protocol, the media proxy by default not rerouting media shared by the guest device to any of the media devices; and dynamically reconfiguring the media proxy in response to the event occurrence to cause the media proxy to reroute media shared by the guest device to one or more of the subset of the media devices; wherein at least one of the subset of the media devices supports the network-based media sharing protocol, and the method further comprises: redirecting a media stream received from the quest device to the at least one of the subset of the media devices that supports the network-based media sharing protocol… wherein the event occurrence corresponds to a login portal of the hospitality establishment receiving information from the guest device over the computer network… wherein the information received from the guest device includes a passkey that was displayed to the guest on a display device located within the specific guest room, the method further comprising: selecting the subset of the media devices by looking up in a database which of the media devices are associated with the received passkey).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Laible et al. (US 2006/0205427); Laible discloses the gateway-server is capable of providing the PTT service within and/or across different telecommunication networks comprising radio access telecommunication networks, fixed wire-line telecommunication networks, circuit-switched telecommunication networks, and packet-switched telecommunication networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466